John Morrison                         J. Richard Cohen*
Robert Farris-Olsen                   David C. Dinielli*
MORRISON, SHERWOOD,                   Jim Knoepp*
WILSON, & DEOLA, PLLP                 Elizabeth Littrell*
401 N. Last Chance Gulch St.          SOUTHERN POVERTY LAW CENTER
Helena, MT 59601                      400 Washington Avenue
ph. (406) 442-3261                    Montgomery, AL 36104
fax (406) 443-7294                    ph. (334) 956-8200
john@mswdlaw.com                      fax (334) 956-8481
rfolsen@mswdlaw.com                   richard.cohen@splcenter.org
Attorneys for Plaintiff Tanya Gersh   david.dinielli@splcenter.org
                                      jim.knoepp@splcenter.org
                                      beth.littrell@splcenter.org
                                      Attorneys for Plaintiff Tanya Gersh
                                      *Admitted Pro Hac Vice

                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION

TANYA GERSH,
                                      Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,
                                      PLAINTIFF’S BRIEF IN SUPPORT
       vs.                            OF MOTION TO COMPEL
                                      DEFENDANT TO RESPOND TO
ANDREW ANGLIN,                        REQUESTS FOR PRODUCTION OF
                                      DOCUMENTS REVEALING
       Defendant                      IDENTITIES OF ANONYMOUS
                                      SPEAKERS
 and

STATE OF MONTANA,

       Intervenor.
      COMES NOW, Plaintiff, TANYA GERSH, and, pursuant to agreement,

Dkt. No. 164, and Order of this Court, Dkt. No. 160, files this Brief in support of

her motion to compel Defendant to produce documents identifying non-party

anonymous speakers showing that doing so does not violate the First Amendment.

        FACTUAL ALLEGATIONS RELEVANT TO THIS MOTION

      Defendant published a series of inflammatory posts on his neo-Nazi website,

The Daily Stormer, calling on a “Troll Army” of anti-Semites to target Plaintiff,

her family, and others. Defendant incited his followers to action by claiming,

among other outrageous and false assertions, that Plaintiff was part of a “Jewish

extortion racket” targeting a White Supremacist’s mother. Dkt. No. 32-8, at 5.

Defendant’s posts included repeated encouragement to contact Plaintiff and her

family, to post false reviews of their businesses, to file licensing complaints, and to

otherwise “hit ‘em up,” along with the information necessary to do so. Dkt. 32-2,

at 7. As a result, Plaintiff and her family received hundreds of harassing and/or

threatening anti-Semitic messages, and their businesses and professions were

bombarded with false negative reviews and licensing complaints. Dkt. No. 1, at 20-

39. Plaintiff claims significant harm as a result of Defendant’s actions.

      As set out in earlier briefing, the Daily Stormer is not engaged in journalism

or “newsgathering” as defined in federal or state law. Dkt. No, 141, 8-11. The

Daily Stormer’s mission is “to spread the message of nationalism and anti-


                                                                                      1
Semitism to the masses.” Id; Ex. B. It is an unabashed racist propaganda vehicle so

vulgar and repugnant that it has been kicked off several internet platforms and had

its domain registration revoked. 1 The postings that form the basis for this lawsuit

reflect no independent “newsgathering” or “sources.” Indeed, Defendant

acknowledged that “he did not receive any assistance in writing” the incendiary

posts at issue. Ex. A.

      The Daily Stormer website allows registered users to comment on its

content. In response to Defendant’s screeds against Plaintiff, dozens of registered

users anonymously posted messages in which they acknowledged having taken

action, or stated that they intended to take action, against Plaintiff, her family or

community members based upon Defendant’s directive and the information he

provided. See Ex. B. Dozens more anonymous users posted comments suggesting

that they would engage in violence against Plaintiff or others. Id.

      Plaintiff served Defendant with a discovery request seeking documents to

assist her in identifying users who acted on Defendant’s directive or whose

threatening comments responsive to Defendant’s postings caused her harm. (Dkt.

No. 124-1, at 17) (Request No. 30).




1
 See Rachel Sandler, Neo-Nazi website The Daily Stormer rebuffed by Russia,
China, (August 15, 2017), https://www.usatoday.com/story/tech/2017/08/15/neo-
nazi-website-daily-stormer-retreats-dark-web/569758001/
                                                                                        2
       Pursuant to the parties’ negotiations, Defendant withdrew all objections to

Request No. 30 except that the First Amendment protects anonymous speech. (Dkt.

No. 157, at 28). Plaintiff agrees to narrow Request No. 30 to Daily Stormer users

who posted comments indicating that they had taken, or intended to take, action

based on Defendant’s posts identified in Ex. B (“Admitted Harassers and Violent

Posters”). Plaintiff submits the following briefing on the limited issue agreed to

and identified by the Court: “[W]hether disclosing the identity of non-party online

anonymous speakers during discovery violates the First Amendment.”

                               LEGAL STANDARD

      The First Amendment protects anonymous speech, McIntyre v. Ohio

Elections Comm’n, 514 U.S. 334, 357 (1995), including anonymous speech made

on the Internet. In re Anonymous Online Speakers, 661 F.3d 1168, 1173 (9th Cir.

2011). The First Amendment protection of anonymous speech “is not unlimited,

however, and the degree of scrutiny varies depending on the circumstances and the

type of speech at issue.” Id. Courts have used a “variety of standards to benchmark

whether an anonymous speaker’s identity should be revealed.” Id. at 1175. A

district court’s “wide latitude in controlling discovery” and the recognition that

“decisions governing discovery are highly fact-intensive” allow it to balance the

value of particular anonymous speech against a party’s need for relevant discovery




                                                                                      3
considering the “great potential for irresponsible, malicious, and harmful

communication” that is rampant “in the age of the Internet.” Id. (citations omitted).

                                     ARGUMENT

    I.      The Anonymity Of Admitted Harassers And Violent Posters Is
            Entitled To, At Most, Limited Constitutional Protection.

         In analyzing whether disclosure of the identities of the non-party speakers

sought here violates the First Amendment, “the nature of the speech should be a

driving force in choosing a standard by which to balance the rights of anonymous

speakers in discovery disputes.” Anonymous Online Speakers, 661 F.3d at 1177.

Only core political speech is afforded “the highest level of protection.” Id., at

1173. 2 Other forms of speech, such as commercial speech, is afforded lesser



2
  The Ninth Circuit has not articulated a standard to apply to a party’s request for
the identity of anonymous speakers whose speech is afforded the highest level of
protection. See Anonymous Online Speakers, 661 F.3d at 1173. It has pointed to,
without adopting, various tests employed by other courts. The most rigorous would
require a party “to be able to survive a hypothetical motion for summary judgment
and give, or attempt to give, notice to the speaker before discovering the
anonymous speaker’s identity.” Id., 661 F.3d. at 1173 (quoting Doe v. Cahill, 884
A.2d 451 (Del. 2005)). The Ninth Circuit expressly repudiated the Cahill standard
as applied to non-political speech. Id. at 1177 (“In the context of the speech at
issue here balanced against a discretionary discovery order under Rule 26,
however, Cahill’s bar extends too far.”). Plaintiff meets even the most rigorous
standard, should this Court determine it applies, where record evidence supports
that she suffered serious emotional distress that was a reasonably foreseeable
consequence of Defendant’s intentional actions in whipping up an “army” of
virulent anti-Semites to target her. (Dkt. 1 at 60). Given the 10-page limit, should
the Court depart from Ninth Circuit precedent and require Plaintiff to meet the
Cahill standard, she requests an opportunity for additional briefing.
                                                                                       4
protection.” Id. at 1177; see Highfields Capital Mgmt., LP v. Doe, 385 F.Supp.2d

969 (N.D. Cal. 2005). Where anonymous speech is alleged to be neither

commercial nor political, but unlawful or wrongful, the speaker’s right to remain

anonymous generally gives way to a plaintiff’s legitimate need to discover the

speaker’s identity in order to pursue her claim. See, e.g., Anonymous Online

Speakers, 661 F.3d at 1177 (finding no clear error in requiring disclosure of the

identity of individuals alleged to have tortiously interfered with plaintiff’s

contracts by posting anonymous messages on internet blogs); see also London v.

Does 1-4, 279 F. App’x 513, 515 (9th Cir. 2008) (“Appellants cite no authority for

the proposition that the First Amendment bars release of identifying data for email

accounts used to solicit sex partners on the Internet.”) (citations omitted).

         Plaintiff seeks the identities of speakers who engaged in a campaign of

harassment or who posted menacing and violent comments directed at Plaintiff, her

family and other targets. Such messages are not core political speech. See Meyer v.

Grant, 486 U.S. 414, 422 (1988) (describing core political speech as “interactive

communications concerning political change”). At most, such speech is subject to a

balancing test, any of which, as set out below, Plaintiff meets.

   II.      Plaintiff’s Need To Identify Speakers Who Participated In
            Harassment Outweighs Their Right to Speak Anonymously.

         Defendant claims First Amendment protection in opposing discovery of

documents revealing the identities of third-parties, notwithstanding that a party
                                                                                      5
“generally must assert his own legal rights and interests,” not the legal rights and

interests of third parties. Warth v. Seldin, 422 U.S. 490, 499 (1975). 3 At the outset,

then, this Court should determine whether Defendant has standing to assert the

constitutional rights of third parties.

      Presuming Defendant meets his burden to assert the constitutional rights of

non-parties, courts have applied a variety of standards in balancing the need for

disclosure with anonymous speech rights. Anonymous Online Speakers, 661 F. 3d

at 1175-76 (outlining different standards courts have used to guide their analysis).

In this circuit, courts most often apply the test from either Highfields Capital

Mgmt., supra, or Doe v. 2TheMart.com, 140 F.Supp.2d 1088 (W.D. Wash. 2001).

See Awtry v. Glassdoor, Inc., 2016 WL 1275566, at *13 (N.D. Cal. 2016) (drawing

on both Highfields and 2TheMart.com because considerations from each were

implicated where party was alleged to be anonymous speaker). Either weigh in

favor of disclosure.

          A. Plaintiff meets the Highfields standard.

      The Ninth Circuit has acknowledged, and some courts have applied, the

Highfields test to speech not entitled to the most rigorous scrutiny. See, Highfields



3
 And see E. Coast Test Prep LLC v. Allnurses.com, Inc., 309 F. Supp. 3d 644, 662
(D. Minn. 2017) (rejecting website company’s First Amendment argument that
procedure employed by the court to notify and permit anonymous users to respond
to plaintiff’s motion to compel information revealing their identities was deficient).

                                                                                        6
Capital Mgmt., 385 F.Supp.2d at 975-76; Music Group Macao Commercial

Offshore Ltd v. Does, 82 F. Supp. 3d 979, 983 (N.D. Cal. 2015) (“The Ninth

Circuit has indicated that the Highfields test is one of middling rigor, appropriate

where…the challenged speech falls somewhere beneath the most protected realm

of ‘political, religious, or literary’ discourse . . . but may be more safeguarded than

pure ‘fighting words and obscenity,’ which is ‘not protected by the First

Amendment at all.’”) (citations omitted).

      Under the Highfields standard, (1) the party must “persuade the court that

there is a real evidentiary basis for believing that the defendant has engaged in

wrongful conduct that has caused real harm to the interests of the plaintiff” and (2)

the court must then “assess and compare the magnitude of the harms that would be

caused to the [plaintiffs’ and defendants’] competing interests” by ordering that the

defendant’s identity be disclosed. Highfields, 385 F.Supp.2d at 975–76. Applied

here, the messages themselves show that, by participating in a campaign of

harassment and intimidation, the Admitted Harassers and Violent Posters engaged

in wrongful conduct causing harm. There is little countervailing “harm” in

reducing the likelihood that they would admit to engaging in “trolling” and

harassment or post comments encouraging violence against Jewish people.

          B. Plaintiff meets the 2TheMart.com Standard.




                                                                                       7
      Some courts have found that “a higher standard should apply when a

subpoena seeks the identity of an anonymous Internet user who is not a party to the

underlying litigation.” 2TheMart.com, 140 F.Supp.2d at 1095; see also Sines v.

Kessler, 2018 WL 3730434 (applying the 2TheMart.com test, recognizing that “the

Ninth Circuit has not explicitly recognized this test”). The standard articulated in

2TheMart.com, described as a “flexible framework,” requires a showing that:

             (1) the subpoena seeking the information was issued in
             good faith and not for any improper purpose, (2) the
             information sought relates to a core claim or defense, (3)
             the identifying information is directly and materially
             relevant to that claim or defense, and (4) information
             sufficient to establish or disprove that claim or defense is
             unavailable from any other source.

2TheMart.com Inc., 140 F. Supp. 2d at 1094.

                i. Good Faith and No Improper Purpose Exists.

      Plaintiff’s discovery request was issued in good faith. The Complaint alleges

that Defendant’s actions resulting in more than 700 harassing and/or threatening

communications directed at Plaintiff and her family. It is reasonable for Plaintiff to

seek to identify those Daily Stormer users who indicated that they participated in

this campaign of harassment. Compare Sines v. Kessler, 2018 WL 3730434, at *13

(finding no bad faith or improper purpose because it was “reasonable to believe

that the information sought was relevant to their affirmative defense”) with

2TheMart, 140 F.Supp.2d at 1095-96 (disclosure of personal emails and other


                                                                                       8
personal information had no relevance to the issues raised in the lawsuit). In Sines,

the court recognized that “testimony and other discovery from other individuals

involved in planning the Unite the Right event is highly relevant to understanding

the Defendants’ purpose and intent in organizing it, and Plaintiffs would for the

most part be unable to obtain such testimony without knowing the identities of

those individuals.” Sines, 2018 WL 3730434, at *13. Similarly, the identifying

information for the Admitted Harassers and Violent Posters is for the proper

purpose of identifying witnesses on the issue of causation.

                ii. Information Sought Relates to Core Claims.

      The identity of those who harassed and/or threatened Plaintiff goes to the

causation element of the core claims of this lawsuit. As set out in the Complaint,

each of Plaintiff’s claims rest on the assertion that Defendant caused others to

harass and threaten Plaintiff and her family. 4 It is certainly relevant to each of

Plaintiff’s core claims that she have an opportunity to identify essential witnesses

who claim to have participated in the “troll storm” at Defendant direction.

                iii. Information Sought Directly and Materially Relevant to Core
                     Claims.




4
 See, e.g., Dkt. 1, at 61 (“Ms. Gersh has experienced serious and severe emotional
distress as a direct and proximate result of Mr. Anglin’s conduct”); id. (“Ms. Gersh
was injured, harassed, and aggrieved by the troll storm Mr. Anglin orchestrated
against her.”).
                                                                                       9
      Finally, the link between the information sought and the core claim must be

clear. 2TheMart.com Inc., 140 F.Supp.2d at 1097 (plaintiff’s “innuendos … do not

suffice to overcome the First Amendment rights of the Internet users.”).

“[U]ncovering potential witnesses and participants is an integral part of Plaintiff’s

case.” Sines, 2018 WL 3730434, at *14 (explaining that identities were particularly

relevant because plaintiffs had reason to believe that the anonymous user was a

coconspirator). The identity of witnesses who harassed Plaintiff, her family, and

community members at Defendant’s direction is directly and materially relevant to

Plaintiff’s core claims. Here, the anonymous speakers are not only potential

witnesses regarding causation, but also potential defendants who participated in

unlawful conduct.

               iv. Information Is Unavailable From Any Other Source.

      Finally, there simply are no other known sources of the Daily Stormer users’

identifying information. Compare 2TheMart.com, 140 F. Supp. 2d at 1097 (finding

that publicly available chat room messages were alone sufficient to support the

defense without revealing the identities of the users) with Sines, 2018 WL

3730434, at *14 (finding that Discord and the anonymous user were the only

known sources of identifying information, and that plaintiff was entitled to test

defendant’s account of events by seeking information from the anonymous user).




                                                                                    10
                                 CONCLUSION
      Disclosing the identity of the non-party online anonymous speakers

identified in the attached Exhibit B does not violate the First Amendment.

      DATED March 29, 2019.

                                      /s/ Elizabeth Littrell
                                      Attorney for Plaintiff Tanya Gersh
                                      on behalf of all Attorneys for Plaintiff




                                                                                 11
                       CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing brief complies with Local Rule 7.1(d)(2). It

contains 2,388 words, excluding the caption, certificates of service and compliance,

tables of contents and authorities.

                                       /s/ Elizabeth Littrell
                                       Attorney for Plaintiff Tanya Gersh
                                       on behalf of all Attorneys for Plaintiff




                                                                                   12
                          CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Marc J. Randazza
      RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
      mjr@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Jay M. Wolman
      RANDAZZA LEGAL GROUP, PLLC
      100 Pearl Street, 14th Floor
      Hartford, Connecticut 06103
      jmw@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Dale M. Schowengerdt
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      dales@mt.gov
      Attorney for Intervenor State of Montana




                                                                                     13
      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana

      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana

on this March 29, 2019.

                                  /s/ Elizabeth Littrell
                                  Attorney for Plaintiff Tanya Gersh
                                  on behalf of all Attorneys for Plaintiff




                                                                             14
